Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 05/25/2022 have been fully considered.
Claims 1-4, 6-7, 9-12, 14-15, 17-19 and 21-22 have been amended.  Claims 3-4, 11-12 and 21-22 are cancelled.  Claims 5 and 13 were previously cancelled.  Claims 23-26 are new.  Claims 1-2, 6-10,14-20 and 23-26 are allowed.

Allowable Subject Matter
Claims 1-2, 6-10,14-20 and 23-26 are allowed.
The follow The following is an examiner’s statement of reasons for allowance:
The current claims over all previous rejections. 
Regarding the112(b) rejections, Applicant’s amendments dated 05/25/2022 overcome all previous rejections in the Non-Final Office Action dated 03/17/2022.
Regarding subject matter eligibility, the section 101 rejection has been withdrawn in view of Applicant’s amendments.  Specifically, the claim no longer recites an abstract idea.  Furthermore, even if the claims recited an abstract idea, the claims would result in a practical application with the additional elements or significantly more than the abstract idea itself.
Regarding the previously cited prior art, none of the cited references, including Lucas (U.S. Pub. No. 2020/0176098 A1), Kinsley (U.S. Pub. No. 2018/0157724 A1), Hoang (U.S. Pub. No. 2021/0374812 A1), Badwai (U.S. Pub. No. 2017/0364640 A1), Riskin (U.S. Pub. No. 2014/0181128 A1), and Boloor (U.S. Pub. No. 2016/0019299 A1), alone or in combination, do not disclose or render obvious the entirety of the claimed invention.  Specifically, the limitations of “using a template machine learning model to output a first template from the plurality of templates, wherein the template machine learning model receives as input a first context of the contexts; generating a first summarized note using values of the attributes for the variables in the translatable string resources of the first template; Page 2 of 24Amdt. dated May 25, 2022Serial No. 16/359,826using the template machine learning model to output a second template from the plurality of templates, wherein the template machine learning model receives as input a second context of the contexts; and generating a second summarized note using values of the attributes for the variables in the translatable string resources of the second template” are not made obvious by the prior art at the effective filing date.
The closest non-patent literature of record, Savova (submitted via Applicant’s IDS dated 03/20/2019), discloses using natural language processing on clinical notes using attributes and characteristics to determine patterns, but does not disclose the template generation as currently claimed. 
The closest foreign reference of record, Riskin (WO 2014/031541 A2) (Examiner notes this is labelled as Chow in the PTO-892 Form) discloses transforming narrative content into structured output using natural language processing, but does not generate a plurality of templates as claimed. 
For these reasons, claims 1-2, 6-10,14-20 and 23-26 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHELLE REICHERT whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686